Law Office of BRIANP. SIMON Attorneys at Law August 3,2015 Securities and Exchange Commission treet, N.E. Washington DC20549 RE: ABCO Energy, Inc. Commission File No. 000-55235 Form S-1 Registration Statement [“Form S-1 RS”] Gentlemen: Pursuant to the applicable provisionsunder the SecuritiesAct of 1933, as amended, enclosed please find a copy of the Form S-1 RS, including all exhibits. This Form S-1 RS is being filed under the Form DRS Rules (Draft Registration Statement). Please address any questions or comments you have regarding the enclosed Form S-1 RS to the undersigned at the address below and via email at bps@bsimonlaw.com. Thank you very much. Very truly yours, LAW OFFICE OF BRIAN P. SIMON BRIAN P. SIMON By: Brian P. Simon cc: BPS:dm 10633 Eastborne Avenue ● Los Angeles ●California 90024 Telephone(310) 855-3382 ● Facsimile(310) 492-5408
